TDCJ Offender Details
                                                                                tyM0h?^1 of 2
   iijmi.iAmjMJMJiAmiuHwmjia                                     EH!• TDCJ Home             New Offender Search




 Offender Information Details
      Return to Search list




 SID Number:                                     07374949

 TDCJ Number:                                    01431218

 Name:                                           MORRIS.JOHN EDWARD

 Race:                                           W

 Gender:                                         M

 DOB:                                            1962-08-24

 Maximum Sentence Date:                          2034-07-06

 Current Facility:                               RAMSEY I

 Projected Release Date:                         2034-07-06

 Parole Eligibility Date:                        2019-07-06

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.


 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
                      ~„                Sentence      ~   . ~
    Offense
      Date
                      Offense              n .        County Case KlNo.   Sentence (YY-MM-
                                                                                   __\




http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=07374949                   3/4/2015